NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VIVIAN WRIGHT-BOLTON,                           No.    16-15317

                Plaintiff-Appellant,            D.C. No.
                                                2:14-cv-01612-APG-PAL
 v.

MELANIE ANDRESS-TOBIASSON;                      MEMORANDUM *
KOCKA & BOLTON, LLC,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                           Submitted August 11, 2017**
                              Pasadena, California

Before: FARRIS, CALLAHAN, and OWENS, Circuit Judges.

      Vivian Wright-Bolton appeals from the District Court’s ruling granting

summary judgment in favor of Judge Melanie Andress-Tobiasson based on Judge

Andress-Tobiasson’s claim of absolute judicial immunity, and denying Wright-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bolton’s cross-motion for a stay of summary judgment pursuant to Federal Rule of

Civil Procedure 56(d). Wright-Bolton’s suit alleged claims for violation of her

civil rights under 42 U.S.C. § 1983, negligence, intentional infliction of emotional

distress, and conspiracy in connection with Judge Andress-Tobiasson’s issuance of

an order concerning Wright-Bolton’s divorce proceedings in a Canadian court. ER

204–08. As the parties are familiar with the facts, we do not recount them here.

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      1.     We review a district court’s grant of summary judgment de novo.

Fisher v. Kealoha, 855 F.3d 1067, 1069 (9th Cir. 2017). When neither party

identifies any material fact in dispute, we need “consider only whether the district

court correctly applied the law.” Id. We review a district court’s decision on a

Rule 56(d) motion to stay summary judgment pending further discovery for abuse

of discretion. Burlington N. Santa Fe R.R. Co. v. Assiniboine & Sioux Tribes of

Fort Peck Reservation, 323 F.3d 767, 773 (9th Cir. 2003).

      2.     A judge enjoys total immunity from suit for her actions except in two

instances: when the judge’s actions are “nonjudicial actions, i.e., actions not taken

in the judge’s judicial capacity[,]” or when the judge’s actions, “though judicial in

nature, [are] taken in the complete absence of all jurisdiction.” Mireles v. Waco,

502 U.S. 9, 11–12 (1991) (internal citations omitted); see also Stump v. Sparkman,

435 U.S. 349, 356–57 (1978).


                                          2
      The Supreme Court held in Stump that any deficiencies in form cannot make

an otherwise judicial act, like an order, into a non-judicial act. 435 U.S. at 362–63.

Indeed, the issuance of orders is a quintessential judicial act. Thus, we find that

Judge Andress-Tobiasson’s actions were taken in her judicial capacity.

      Furthermore, although the jurisdiction of the Nevada Justice Court does not

extend to the subject matter of Judge Andress-Tobiasson’s order, Nev. Rev. Stat.

§ 4.370, the relevant Canadian statute, Civil Marriage Act, S.C. 2005, c. 33, refers

broadly to “a court located in the state where one of the spouses resides.” See ER

100. We have previously held that where a judge has a “colorable authority” for

asserting jurisdiction, she has not acted in the “clear absence of all jurisdiction.”

Crooks v. Maynard, 913 F.2d 699, 701 (9th Cir. 1990). Likewise, when a judge

“misinterpret[s] a statute and erroneously exercise[s] jurisdiction[,]” she is not

acting in the clear absence of jurisdiction. Schucker v. Rockwood, 846 F.2d 1202,

1204 (9th Cir. 1988). Given the breadth of the Canadian statute, Judge Andress-

Tobiasson acted with “colorable authority.” We find that Judge Andress-

Tobiasson did not act in the “clear absence of all jurisdiction.” Stump, 435 U.S. at

357 (emphasis added) (internal quotation marks and citation marks omitted).

      3.     Finally, Wright-Bolton’s motion to stay the summary judgment

proceedings pending further discovery failed to articulate the “the specific facts

that [she] hope[d] to elicit from further discovery . . . .” California ex rel. Cal.


                                           3
Dep’t of Toxic Substances Control v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998);

see ER 86–87; Blue 20–22. The district court therefore did not abuse its discretion

in denying Wright-Bolton’s request.

      AFFIRMED.




                                        4